
	

113 HR 5194 IH: Muslim Brotherhood Terrorist Designation Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5194
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mrs. Bachmann (for herself, Mr. Roskam, Mr. Franks of Arizona, Mrs. Lummis, Mr. Brady of Texas, Mr. Southerland, Mr. Gohmert, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions against persons who knowingly provide material support or resources to the
			 Muslim Brotherhood or its affiliates, associated groups, or agents, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Muslim Brotherhood Terrorist Designation Act of 2014.
		2.Sense of Congress on designation of the Muslim brotherhood as a foreign terrorist organization
			(a)FindingsCongress finds the following:
				(1)The Muslim Brotherhood, Hizb al-Ikhwan al-Muslimin, was founded in Egypt in 1928 by Hassan
			 al-Banna. The organization remains headquartered in Egypt but operates
			 throughout the world. The Muslim Brotherhood’s motto remains to this day
			 what it has been for decades: Allah is our objective. The Prophet is our leader. The Koran is our law. Jihad is our way. Dying in
			 the way of Allah is our highest hope. Allahu-Akbar! [Allah is greater!].
				(2)Hassan al-Banna, in a book he called Jihad, instructed members: Jihad is an obligation from Allah on every Muslim and cannot be ignored nor [sic] evaded. Allah has
			 ascribed great importance to jihad and has made the reward of the martyrs
			 and fighters in His way a splendid one. Only those who have acted
			 similarly and who have modeled themselves upon the martyrs in their
			 performance of jihad can join them in this reward..
				(3)Hassan al-Banna added that fighting the unbelievers involves all possible efforts that are necessary to dismantle the power of
			 the enemies of Islam including beating them, plundering their wealth,
			 destroying their places of worship, and smashing their idols.
				(4)Hassan al-Banna also taught that it is the nature of Islam to dominate, not to be dominated, and thus that the mission of Islam, as interpreted and executed by the Muslim Brotherhood, must
			 be to impose its [i.e., Islam’s] law on nations and to extend its power to the entire planet. While al-Banna’s plan for accomplishing this mission was multifaceted, it centrally incorporated
			 training for and the execution of violent jihad—terrorist operations.
				(5)In the seminal 1969 book on the history of the Muslim Brotherhood, The Society of Muslim Brothers, University of Michigan Professor Richard P. Mitchell explained al-Banna’s teachings on violent
			 jihad: The certainty that jihad had this physical connotation is evidenced
			 by the relationship always implied between it and the possibility, even
			 the necessity, of death and martyrdom. Death, as an important end of
			 jihad, was extolled by al-Banna in a phrase which came to be a famous part
			 of his legacy: [T]he art of death. Death is art. The Koran has commanded people to love death more than life. Unless the philosophy of the Koran on death replaces the love of life which has consumed Muslims, then they will reach naught. Victory can only come with the mastery of the art of death. The movement cannot succeed, al-Banna insists, without this dedicated and unqualified kind of
			 jihad.
				(6)This philosophy pervaded the Muslim Brotherhood’s prioritization of training for combat. Professor
			 Mitchell observed that it was the tone of the training which gave the Society [i.e., the Muslim Brotherhood] its distinctive
			 qualities, adding: If the Muslim Brothers were more effectively violent than other groups on the Egyptian
			 scene, it was because militancy and martyrdom had been elevated to central
			 virtues in the Society’s ethos. Its literature and speeches were permeated
			 with references identifying it and its purposes in military terms.
			 Al-Banna told members again and again that they were the army of liberation, carrying on your shoulders the message of liberation; you are the
			 battalions of salvation for this nation afflicted by calamity.
				(7)Al-Banna’s blueprint for revolution anticipated a final stage of execution at which point the battalions the Muslim Brotherhood had trained would conquer … every obstinate tyrant. This violent ideology continued to be part of the Brotherhood’s indoctrination in standard
			 membership texts, such as Sayyid Qutb’s Milestones and Fathi Yakan’s To Be a Muslim.
				(8)In Muslim Brotherhood organizations and chapters throughout the world, including in the United
			 States, al-Banna’s originating philosophy continues to be taught.
				(9)In its earliest days, the Egyptian Muslim Brotherhood established a terrorist wing (the secret apparatus) that conducted bombings and assassinations targeting foreigners and government officials. The
			 assassinations by the Muslim Brotherhood of Judge Ahmed Al-Khazinder Bey
			 in 1947 and Prime Minister Mahmoud Al-Nuqrashi in 1948 prompted the first
			 ban on the organization in Egypt.
				(10)The United States has previously designated global elements of the Muslim Brotherhood. The
			 terrorist group Hamas, which self-identifies as one of the wings of the Muslim Brotherhood in Palestine, was designated as a foreign terrorist organization by President William J. Clinton on January 23,
			 1995, by Executive Order 12947, and later under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)) by Secretary of State
			 Madeline Albright on October 7, 1997.
				(11)The Kuwaiti Muslim Brotherhood’s Lajnat al-Daawa al-Islamiya (Islamic Call Committee) was designated as a foreign terrorist organization by President George W. Bush on September 23,
			 2001, by Executive Order 13224 and later under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)) by Secretary of State
			 Colin Powell on January 9, 2003. Reasons cited for the designation
			 included Lajnat al-Daawa al-Islamiya being used as a financial conduit for
			 Osama bin Laden and Al-Qaeda, and its funding of terrorist groups in
			 Chechnya and Libya. Both Al-Qaeda operations chief Khalid Sheikh Mohammed
			 and World Trade Center bomber Ramzi Yousef held positions with the
			 organization.
				(12)Individual Muslim Brotherhood leaders have also been designated on the list of Specially Designated
			 Global Terrorists, as established under the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.) and initiated under Executive
			 Order 13224 (September 23, 2001), by the United States. On February 2,
			 2004, the Department of the Treasury designated Shaykh Abd-al-Majid
			 Al-Zindani, a leader of the Yemeni Muslim Brotherhood’s Al-Islah political
			 party. The designation states that al-Zindani has a long history of working with Bin Laden, serving as one of his spiritual leaders, in addition to his activities in support of Al-Qaeda, including recruiting and procuring weapons.
			 Al-Zindani was also identified in a Federal lawsuit as a coordinator of
			 the October 2000 suicide attack targeting the U.S.S. Cole in Aden, Yemen,
			 that killed 17 United States Navy sailors, including personally selecting
			 the two suicide bombers. In September 2012, al-Zindani reportedly called
			 for his supporters to kill United States Marines stationed at the United
			 States Embassy in Sana’a, Yemen.
				(13)Mohammad Jamal Khalifa, a veteran of the Soviet-Afghan war, senior Muslim Brotherhood leader, and
			 brother-in-law and close confidant of Osama bin Laden was arrested in
			 California in December 1994 on charges related to the 1993 bombing of the
			 World Trade Center. Evidence was found at that time that linked Khalifa to
			 the planned Al-Qaeda Operation Bojinka plot that included the bombing of
			 11 airplanes between Asia and the United States. He was deported to Jordan
			 in May 1995. Prior to that time he operated an Islamic charity in the
			 Philippines that was accused of funneling money to the Abu Sayyef
			 terrorist group and laundering money for Bin Laden. He was sought again by
			 United States authorities in 2007, and an Interpol bulletin was issued to
			 several United States intelligence agencies. Khalifa was killed four days
			 later in Madagascar.
				(14)Sami Al-Hajj, an Al-Qaeda member and senior leader of the Muslim Brotherhood’s Shura Council, was
			 imprisoned as a detainee at the Department of Defense facility at
			 Guantanamo Bay, Cuba. He was captured by Pakistani forces near the
			 Afghanistan border in 2001 and transferred to United States custody. He
			 was detained for his work as a money and weapons courier for Al-Qaeda. He
			 reportedly worked directly with Taliban commander Mullah Mohammad Omar to
			 procure weapons, and met with senior Afghan Muslim Brotherhood officials
			 in mid-2001 to discuss the transfer of Stinger missiles from Afghanistan
			 to Chechnya.
				(15)According to a May 1995 report by the United States House of Representatives Task Force on
			 Terrorism and Unconventional Warfare, a series of conferences hosted by
			 Sudanese Muslim Brotherhood leader Hassan al-Turabi in Khartoum, Sudan
			 during October 1994 and March to April 1995 featured representatives from
			 virtually every Islamic terrorist organization in the world. The
			 conferences included representatives from Iranian intelligence, Hezbollah,
			 Palestinian Islamic Jihad, Egyptian Islamic Jihad, the Algerian AIS and
			 GIA, as well as leaders from the international Muslim Brotherhood, the
			 Muslim Brotherhood in the Gulf Countries, Hamas (the Palestinian Muslim
			 Brotherhood), the Islamic Action Front (Jordanian Muslim Brotherhood), and
			 Ennahdha (the Tunisian Muslim Brotherhood). Osama bin Laden was present at
			 the conferences. The parties agreed to launch a terrorism offensive
			 beginning in 1995, with targets including United States interests and
			 personnel in the Middle East and attacks inside the United States
			 homeland.
				(16)In December 2002 a multiple vehicle borne improvised explosive device (VBIED) suicide attack
			 targeting a four-story building in Grozny killed 57 people. Russian
			 counterterrorism officials claimed the attack was ordered and coordinated
			 by Chechen warlord Shamil Basayev and Abu Walid, an official with the
			 Muslim Brotherhood. They further claimed that days before the bombing the
			 pair met near Grozny to plan this and other attacks. Russian officials
			 also identified the international Muslim Brotherhood network as financing
			 the Chechen rebels. In 2003, the Russian Supreme Court banned the Muslim
			 Brotherhood, describing it as a terrorist organization.
				(17)Before the Committee on Banking, Housing, and Urban Affairs of the Senate in October 2003, Richard
			 Clarke, former National Coordinator for Security and Counterterrorism for
			 Presidents William J. Clinton and George W. Bush, testified to the extent
			 that terrorist organizations continued to operate inside the United States
			 and the connection to the Muslim Brotherhood networks: Dating back to the 1980’s, Islamist terrorist networks have developed a sophisticated and
			 diversified financial infrastructure in the United States. In the post
			 September 11th environment, it is now widely known that every major
			 Islamist terrorist organization, from Hamas to Islamic Jihad to Al Qida,
			 has leveraged the financial resources and institutions of the United
			 States to build their capabilities. We face a highly developed enemy in
			 our mission to stop terrorist financing. While the overseas operations of
			 Islamist terrorist organizations are generally segregated and distinct,
			 the opposite holds in the United States. The issue of terrorist financing
			 in the United States is a fundamental example of the shared infrastructure
			 levered by Hamas, Islamic Jihad and Al Qida, all of which enjoy a
			 significant degree of cooperation and coordination within our borders. The
			 common link here is the extremist Muslim Brotherhood—all of these
			 organizations are descendants of the membership and ideology of the Muslim
			 Brothers..
				(18)One of the examples cited by Richard Clarke in his testimony before the Committee on Banking,
			 Housing, and Urban Affairs of the Senate was the case of Soliman Biheiri,
			 who ran an investment firm specializing in Islamically-permissible
			 investments, the Secaucus, New Jersey-based BMI Incorporated. BMI
			 Incorporated offered a range of financial services for the Muslim
			 community, and invested in businesses and real estate. According to
			 Federal prosecutors, among the shareholders of BMI Incorporated were
			 Al-Qaeda financier Yassin Al-Qadi and top Hamas leader Mousa Abu
			 Marzook—two Specially Designated Global Terrorists. Both Qadi and Marzook
			 operated separate businesses out of the offices of BMI Incorporated that
			 also did business with BMI Incorporated. Other BMI Incorporated investors
			 included Abdullah bin Laden, nephew of Osama bin laden, and Tarek Swaidan,
			 a Kuwaiti Muslim Brotherhood leader. In a September 2003 detention
			 hearing, Federal prosecutors described Biheiri as the U.S. banker for the Muslim Brotherhood, and stating that the defendant came here as the Muslim Brotherhood’s financial toehold in the U.S.. Biheiri was convicted on Federal immigration charges on October 9, 2003.
				(19)The fact that the international Muslim Brotherhood engages in terrorism financing inside the United
			 States was attested to by then-FBI Director Robert Mueller, who testified
			 before the Permanent Select Committee on Intelligence of the House of
			 Representatives in February 2011, and responded to a question about the
			 Muslim Brotherhood’s networks and agenda in the United States: I can say at the outset that elements of the Muslim Brotherhood both here and overseas have
			 supported terrorism. To the extent that I can provide information, I would
			 be happy to do so in closed session. But it would be difficult to do in
			 open session..
				(20)In the Holy Land Foundation (HLF) prosecutions—the largest terrorism financing trial in United
			 States history—Department of Justice officials successfully argued in
			 court that the international Muslim Brotherhood and its United States
			 affiliates had engaged in a wide-spread conspiracy to raise money and
			 materially support the terrorist group Hamas. HLF officials charged in the
			 case were found guilty on all counts in November 2008, primarily related
			 to millions of dollars that had been transferred to Hamas. During the
			 trial and in court documents, Federal prosecutors implicated a number of
			 prominent United States-Islamic organizations in this conspiracy,
			 including the Islamic Society of North America (ISNA), the North American
			 Islamic Trust (NAIT), and the Council on American-Islamic Relations
			 (CAIR). These groups and their leaders, among others, were named as
			 unindicted co-conspirators in the case. The Department of Justice told the
			 court that these United States-Muslim Brotherhood affiliates acted at the
			 direction of the international Muslim Brotherhood to support terrorism in
			 a July 2008 court filing: ISNA and NAIT, in fact, shared more with HLF than just a parent organization. They were intimately
			 connected with the HLF and its assigned task of providing financial
			 support to HAMAS. Shortly after HAMAS was founded in 1987, as an outgrowth
			 of the Muslim Brotherhood, Govt. Exh. 21-61, the International Muslim
			 Brotherhood ordered the Muslim Brotherhood chapters throughout the world
			 to create Palestine Committees, whose job it was to support HAMAS with media, money and men. Govt. Exh. 3-15. The U.S.-Muslim Brotherhood created the U.S. Palestine Committee, which document
			 reflect was initially comprised of three organizations: the OLF (HLF), the
			 IAP, and the UASR. CAIR was later added to these organizations. Govt. Exh.
			 3-78 (listing IAP, HLF, UASR and CAIR as part of the Palestine Committee,
			 and stating that there is [n]o doubt America is the ideal location to train the necessary resources to support the Movement
			 worldwide...). The mandate of these organizations, per the International Muslim Brotherhood, was to support
			 HAMAS, and the HLF’s particular role was to raise money to support HAMAS’
			 organizations inside the Palestinian territories. Govt. Exh. 3-17
			 (objective of the Palestine Committee is to support HAMAS)..
				(21)In September 2010 the Supreme Guide of the Muslim Brotherhood, Mohamed Badie, delivered a weekly
			 sermon mirroring the ideological themes of Al-Qaeda’s August 1996
			 declaration of war against the United States. Calling on Arab and Muslim
			 regimes to confront not just Israel, but also the United States, he
			 declared that Resistance is the only solution against the Zio-American arrogance and tyranny. This resistance can only come from fighting and understanding that the improvement and change that the [Muslim] nation seeks can only be attained through jihad
			 and sacrifice and by raising a jihadi generation that pursues death just
			 as the enemies pursue life. He also predicted the imminent downfall of the United States, saying The U.S. is now experiencing the beginning of its end, and is heading towards its demise..
				(22)The August 14, 2013, clearing of Muslim Brotherhood protests in Egypt resulted in attacks by Muslim
			 Brotherhood supporters targeting the Coptic Christian community. Attacks
			 included 70 churches and more than 1,000 homes and businesses of Coptic
			 Christian families torched in the ensuing violence. During the Muslim
			 Brotherhood protests, there were repeated reports of direct incitement
			 towards the Copts from leading Muslim Brotherhood figures, and since the
			 protest dispersal this targeting of the Christian community continues in
			 official statements on Muslim Brotherhood social media outlets and from
			 its leadership. As the United States Commission on International Religious
			 Freedom (USCIRF) has previously noted, this terror campaign by the Muslim
			 Brotherhood is not a new development. Over the past decade violence by the
			 Muslim Brotherhood has been directed at the Coptic community. As the
			 USCIRF observed in its 2003 Annual Report: Coptic Christians face ongoing violence from vigilante Muslim extremists, including members of the
			 Muslim Brotherhood, many of whom act with impunity..
				(b)CriteriaSection 219(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(1)) provides the 3
			 criteria for the designation of an organization as a Foreign Terrorist
			 Organization:
				(1)The organization must be a foreign organization.
				(2)The organization must engage in terrorist activity, as defined in section 212(a)(3)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)), or terrorism, as
			 defined in section 140(d)(2) of the Foreign Relations Authorization Act,
			 Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)(2)), or retain the
			 capability and intent to engage in terrorist activity or terrorism.
				(3)The organization’s terrorist activity or terrorism must threaten the security of United States
			 nationals or the national security (national defense, foreign relations,
			 or the economic interests) of the United States.
				(c)Sense of congressIt is the sense of Congress that—
				(1)The Muslim Brotherhood has met the criteria for designation as a foreign terrorist organization
			 under section 219 of the Immigration and Nationality Act (as described in
			 subsection (b)); and
				(2)the Secretary of State, in consultation with the Attorney General and the Secretary of the
			 Treasury, should exercise the Secretary of State’s statutory authority and
			 designate the Muslim Brotherhood as a foreign terrorist organization.
				(d)ReportIf the Secretary of State does not designate the Muslim Brotherhood as a foreign terrorist
			 organization under section 219 of the Immigration and Nationality Act
			 within 60 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to Congress a report that contains the reasons
			 therefor.
			3.Sanctions against persons who knowingly provide material support or resources to the Muslim
			 Brotherhood or its affiliates, associated groups, or agents
			(a)Sanctions
				(1)In generalThe President shall subject to all available sanctions any person in the United States or subject
			 to the jurisdiction of the United States who knowingly provides material
			 support or resources to the Muslim Brotherhood or its affiliates,
			 associated groups, or agents.
				(2)DefinitionIn this paragraph, the term material support or resources has the meaning given such term in section 2339A(b)(1) of title 18, United States Code.
				(b)Inadmissibility and removal
				(1)InadmissabilityNotwithstanding any other provision of law, the Secretary of State may not issue any visa to, and
			 the Secretary of Homeland Security shall deny entry to the United States
			 of, any member or representative of the Muslim Brotherhood or its
			 affiliates, associated groups, or agents.
				(2)RemovalAny alien who is a member or representative of the Muslim Brotherhood or its affiliates, associated
			 groups, or agents may be removed from the United States in the same manner
			 as an alien who is inadmissible under sections 212(a)(3)(B)(i)(IV) or (V).
				(c)FundsAny United States financial institution (as defined under section 5312 of title 31, United States
			 Code) that knowingly has possession of or control over funds in which the
			 Muslim Brotherhood or its affiliates, associated groups, or agents have an
			 interest shall retain possession of or control over the funds and report
			 the funds to the Office of Foreign Assets Control of the Department of the
			 Treasury.
			
